Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 17 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A flip-flop screening machine comprising: two screening machine side walls; and transverse supports which are configured to carry screen panels, the transverse supports being provided as a powered transverse support and as a non-powered transverse support, the transverse supports being arranged in a transverse direction of a direction in which a screened material is conveyed, wherein, at least every second of the transverse supports is provided as the powered transverse support, each powered transverse support is configured to perform at least one of oscillations and vibrations with movements in a transverse direction of a longitudinal axis of the powered transverse support so as to alternately compress and stretch the screen panels, and, each powered transverse support comprises over a substantial part of a length or over an entire length thereof a separate oscillatory or vibratory drive which is arranged between the two screening machine side walls. 


Claim 34 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1)  A flip-flop screening machine comprising: longitudinal supports each of which comprises a front wall and a rear wall, the longitudinal supports being configured to carry screen panels, the longitudinal supports being provided as a powered longitudinal support and as a non-powered longitudinal support, the longitudinal supports being arranged in a transverse direction of a direction in which a screened material is conveyed, wherein at least every second of the longitudinal supports is provided as the powered longitudinal support, each powered transverse support is configured to perform at least one of oscillations and vibrations with movements in a transverse direction of a longitudinal axis of the powered transverse support so as to alternately compress and stretch the screen panels, and, each powered transverse support comprises over a substantial part of a length or over an entire length thereof a separate oscillatory or vibratory drive which is arranged between the front wall and the rear wall. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653